MEMORANDUM **
Ricardo Aguilar-Varillas, his wife, Escolástica Aguilar De Aguilar, and his daughter, Zuleika Aguilar-Aguilar, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s finding that petitioners failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. Because Aguilar-Varillas suffered harassment in his home town in Mexico based on his marriage to his cousin, he fails to establish nexus. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). The mistreatment also never rose to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003). Accordingly, the asylum claim fails.
Because petitioners failed to demonstrate that they are eligible for asylum, they also fail to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Petitioners failed to raise the CAT claim in their opening brief and therefore waived *865this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.